DETAILED ACTION

Notice of AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 4 and 5 are objected to because of the following informalities:  
In claim 4, lines 5-6, it is suggested that “the first modulated symbols s1(t) and the second modulated symbols s2(t)” be replaced with “first modulated symbols s1(t) and second modulated symbols s2(t)”.
In claim 5, line 5, it is suggested that “an integer an integer” be replaced with “an integer”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 3-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No.: US 10,530,437 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant Application: 17/678,138
US 10,530,437 B2
3. An integrated circuit comprising: 









circuitry, which, in operation, controls 

performing a precoding process on first modulated symbols s1(t) and second modulated symbols s2(t) to generate first precoded symbols z1(t) and second precoded symbols z2(t), t being an integer starting from 0 and incrementing in steps of 1; and 





transmitting the first precoded symbols z1(t) and the second precoded symbols z2(t) from different antennas; 

wherein the precoding process is expressed by the following Equation 1: 

                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                I
                                                                z
                                                                1
                                                                
                                                                    
                                                                        t
                                                                    
                                                                
                                                                +
                                                                Q
                                                                z
                                                                1
                                                                
                                                                    
                                                                        t
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                    
                                                        
                                                            
                                                                
                                                                I
                                                                z
                                                                2
                                                                
                                                                    
                                                                        t
                                                                    
                                                                
                                                                +
                                                                Q
                                                                z
                                                                2
                                                                
                                                                    
                                                                        t
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
=                                    
                                         
                                         
                                         
                                        
                                            
                                                1
                                            
                                            
                                                
                                                    2
                                                
                                            
                                        
                                         
                                         
                                         
                                        
                                            
                                                
                                                    
                                                        
                                                            1
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                            1
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                            1
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                            1
                                                        
                                                        
                                                             
                                                        
                                                    
                                                    
                                                        
                                                            
                                                                
                                                                    e
                                                                
                                                                
                                                                    j
                                                                    θ
                                                                
                                                            
                                                             
                                                             
                                                             
                                                            
                                                                
                                                                    e
                                                                
                                                                
                                                                    j
                                                                    θ
                                                                
                                                            
                                                             
                                                             
                                                             
                                                            -
                                                            
                                                                
                                                                    e
                                                                
                                                                
                                                                    j
                                                                    θ
                                                                
                                                            
                                                             
                                                             
                                                             
                                                             
                                                             
                                                            
                                                                
                                                                    -
                                                                    e
                                                                
                                                                
                                                                    j
                                                                    θ
                                                                
                                                            
                                                        
                                                        
                                                             
                                                        
                                                    
                                                
                                                 
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                I
                                                                s
                                                                1
                                                                
                                                                    
                                                                        t
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                    
                                                        
                                                            
                                                                
                                                                Q
                                                                s
                                                                1
                                                                
                                                                    
                                                                        t
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                    
                                                        
                                                            
                                                                
                                                                I
                                                                s
                                                                2
                                                                
                                                                    
                                                                        t
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                    
                                                        
                                                            
                                                                
                                                                Q
                                                                s
                                                                2
                                                                (
                                                                t
                                                                )
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                

θ changes in turn according to t within a period N, θ is a value expressed in radians, and Iz1(t), Iz2(t), Is1(t), Is2(t) are in-phase component of z1(t), z2(t), s1(t), s2(t), respectively, and Qz1(t), Qz2(t), Qs1(t), Qs2(t) are quadrature component of z1(t), z2(t), s1(t), s2(t), respectively.

2. A transmission apparatus comprising: 

modulation circuitry, which, in operation, modulates first data bits corresponding to a first layer to a first complex-valued modulated symbols s1(t) and second data bits corresponding to a second layer to a second complex-valued modulated symbols s2(t); 


precoding circuitry which, in operation, 

performs precoding process on the first complex-valued modulated symbols s1(t) and the second complex-valued modulated symbols s2(t) to generate a first precoded symbols z1(t) and a second precoded symbols z2(t), t being an integer equal to or greater than 0, the precoding process using a matrix with matrix elements regularly phase-changed by i, i being an integer between 0 and N−1, N being an integer 2 or greater and i changing according to t; and 

transmission circuitry, which, in operation, transmits the first precoded symbols z1 (t) and the second precoded symbols z2 (t) from different antennas, 

wherein the precoding process is expressed by the following Equation 2: 

                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                z
                                                                1
                                                                
                                                                    
                                                                        t
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                    
                                                        
                                                            
                                                                
                                                                z
                                                                2
                                                                
                                                                    
                                                                        t
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
=                                    
                                         
                                         
                                         
                                        
                                            
                                                1
                                            
                                            
                                                
                                                    2
                                                
                                            
                                        
                                         
                                         
                                         
                                        
                                            
                                                
                                                    
                                                        
                                                            1
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                            1
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                            1
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                            1
                                                        
                                                        
                                                             
                                                        
                                                    
                                                    
                                                        
                                                            
                                                                
                                                                    e
                                                                
                                                                
                                                                    j
                                                                    θ
                                                                    i
                                                                
                                                            
                                                             
                                                             
                                                             
                                                            
                                                                
                                                                    e
                                                                
                                                                
                                                                    j
                                                                    θ
                                                                    i
                                                                
                                                            
                                                             
                                                             
                                                             
                                                            
                                                                
                                                                    e
                                                                
                                                                
                                                                    j
                                                                    (
                                                                    θ
                                                                    i
                                                                    +
                                                                    π
                                                                    )
                                                                
                                                            
                                                             
                                                             
                                                             
                                                             
                                                             
                                                            
                                                                
                                                                    e
                                                                
                                                                
                                                                    j
                                                                    (
                                                                    θ
                                                                    i
                                                                    +
                                                                    π
                                                                    )
                                                                
                                                            
                                                        
                                                        
                                                             
                                                        
                                                    
                                                
                                                 
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                I
                                                                s
                                                                1
                                                                
                                                                    
                                                                        t
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                    
                                                        
                                                            
                                                                
                                                                Q
                                                                s
                                                                1
                                                                
                                                                    
                                                                        t
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                    
                                                        
                                                            
                                                                
                                                                I
                                                                s
                                                                2
                                                                
                                                                    
                                                                        t
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                    
                                                        
                                                            
                                                                
                                                                Q
                                                                s
                                                                2
                                                                (
                                                                t
                                                                )
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                

where θ is a value expressed in radians, Is1(t) is in-phase component of the first complex-valued modulated symbols s1(t), Qs1(t) is quadrature component of the first complex-valued modulated symbols s1(t), Is2(t) is in-phase component of the second complex-valued modulated symbols s2(t) and Qs2(t) is quadrature component of the second complex-valued modulated symbols s2(t).


According to claim 2 of (US 10,530,437 B2),                 
                    z
                    1
                    
                        
                            t
                        
                    
                     
                
            has an in-phase component                 
                    I
                    z
                    1
                    
                        
                            t
                        
                    
                
             and a quadrature component                 
                    Q
                    z
                    1
                    
                        
                            t
                        
                    
                    ,
                
             therefore,                 
                     
                    z
                    1
                    
                        
                            t
                        
                    
                
            =                 
                    I
                    z
                    1
                    
                        
                            t
                        
                    
                    +
                    Q
                    z
                    1
                    
                        
                            t
                        
                    
                
            . Similarly,                 
                    z
                    2
                    
                        
                            t
                        
                    
                
            =                 
                    I
                    z
                    2
                    
                        
                            t
                        
                    
                    +
                    Q
                    z
                    2
                    
                        
                            t
                        
                    
                
            . Claim 2 of (US 10,530,437 B2) states “θ is a value expressed in radians”, therefore, θ changes in turn within a period which is 2π. θ is also a function of t according to Equation 2 in claim 2 of (US 10,530,437 B2).
According to claim 2 of (US 10,530,437 B2), i is an integer between 0 and N−1, N is an integer and N ≥ 2. Therefore, i could be 1. If i=1, then                 
                    
                        
                            e
                        
                        
                            j
                            θ
                            i
                        
                    
                
            =                
                    
                        
                            e
                        
                        
                            j
                            θ
                        
                    
                
            , and                 
                    
                        
                            e
                        
                        
                            j
                            (
                            θ
                            i
                            +
                            π
                            )
                        
                    
                
            =                
                    
                        
                            e
                        
                        
                            j
                            (
                            θ
                            +
                            π
                            )
                        
                    
                    =
                    
                        
                            e
                        
                        
                            j
                            θ
                        
                    
                    .
                     
                    
                        
                            e
                        
                        
                            j
                            π
                        
                    
                
            . According to Euler’s Identity:                 
                    
                        
                            e
                        
                        
                            j
                            π
                        
                    
                
            = cos π + i sin π = ‐1 + i 0 = -1. That is, when i = 1,                 
                    
                        
                            e
                        
                        
                            j
                            (
                            θ
                            i
                            +
                            π
                            )
                        
                    
                
            =                
                    
                        
                            e
                        
                        
                            j
                            (
                            θ
                            +
                            π
                            )
                        
                    
                    =
                    -
                    
                        
                            e
                        
                        
                            j
                            θ
                        
                    
                
            .
Therefore, the Equation 1 in claim 3 of the instant application is a special case (i. e. i=1) of the Equation 2 in claim 2 of (US 10,530,437 B2).
Similarly, apparatus claims 4 and 5 of the instant application are special cases (i. e. i=1) of apparatus claim 4 of (US 10,530,437 B2); method claim 6 of the instant application is a special case (i. e. i=1) of method claim 3 of (US 10,530,437 B2); apparatus claim 7 of the instant application is a special case (i. e. i=1) of apparatus claim 2 of (US 10,530,437 B2); and method claim 8 of the instant application is a special cases (i. e. i=1) of method claim 1 of (US 10,530,437 B2).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIHONG YU whose telephone number is (571)270-5147. The examiner can normally be reached 10:00 am-6:00 pm EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K. Ahn can be reached on (571)272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIHONG YU/Primary Examiner, Art Unit 2631